                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MELISSA SUAREZ,

                       Plaintiff,                       CIVIL ACTION
                                                        NO. 18-1596
             v.

THE PENNSYLVANIA HOSPITAL OF
THE UNIVERSITY OF PENNSYLVANIA
HEALTH SYSTEM,

                        Defendant.



                                      ORDER

      AND NOW, this 29th day of November, 2018, upon consideration of Defendant’s

Motion for Summary Judgment (ECF No. 19), Plaintiff’s Response (ECF No. 23),

Defendant’s Reply (ECF No. 26) and after hearing oral argument (ECF No. 28), it is

hereby ORDERED that the motion is GRANTED and judgment entered for the

Defendant.


                                              BY THE COURT:



                                              /s/ Gerald J. Pappert
                                              GERALD J. PAPPERT, J.
